Citation Nr: 1626263	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-31 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran and his spouse appeared and testified before the undersigned Veterans Law Judge (VLJ) at a February 2016 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim of entitlement an initial disability rating in excess of 50 percent for PTSD.  Specifically, remand is required in order to obtain identified private treatment records, updated VA treatment records, and a current VA examination.  

VA is obligated to make reasonable efforts to obtain records not in the custody of a Federal department or agency, such as from private medical care providers; such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow up request.  38 C.F.R. § 3.159(c)(1) (2015).  Significantly, October 2014 correspondence from a private treating mental health professional indicates that the Veteran has received regular psychiatric treatment for his service-connected PTSD since an initial assessment in May 2011, which is of record.  As the records of his ongoing private psychiatric treatment have not been associated with the claims file, remand is warranted to obtain such records.  See id.  

Additionally, the Board is mindful that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  At the February 2016 Board hearing, the Veteran reported ongoing VA psychiatric treatment; therefore, upon remand, the AOJ should also obtain any outstanding VA treatment records and associate them with the claims file.  38 U.S.C.A. § 5103A (b)(1) (West 2014).  

Finally, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is also required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  Given that remand is required to obtain outstanding relevant treatment records as discussed above, and in light of the fact that it has been five years since the Veteran's most recent June 2011 VA psychiatric examination, the Board will also take this opportunity to obtain a current VA psychiatric examination, so the record will be complete when it returns to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant private or VA psychiatric treatment records after obtaining authorization from the Veteran as necessary.  Ensure that all such pertinent records are associated with the claims file and all responses, positive or negative, are properly documented, and the Veteran is properly notified.  

2.  After the above, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The entire claims file, including this remand, must be made available to the examiner, and the examiner must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

3.  Thereafter, readjudicate the Veteran's initial rating claim on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable time for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




